This appeal was filed in the Supreme Court June 12, 1931, and alleges error of the county court of Cotton county, Okla., in entering a certain order on April 20, 1931.
The action is upon an insurance policy for $1,000, and after the petition had been filed on the 5th day of November, 1930, in general seeking $1,000, with interest thereon, a summons was issued, and on the 23rd day of December, 1930, a journal entry of judgment was filed. On the 28th day of January, 1931, defendant filed motion to set aside the service alleging certain matters which it claims to be irregular, and to vacate the judgment.
Thereafter, on the 20th day of April, 1931, the court entered its order overruling the motion of the defendant.
Motion to dismiss was filed by the defendant in error August 11, 1931, on the grounds that order overruling the motion of defendant to vacate said judgment was entered on the 20th day of April, 1931, and that no notice of appeal was given and no further proceedings had in said cause until the 7th day of May, 1931, at which time defendant filed a motion for leave to file answer out of time, which was denied.
Under the consistent ruling of this court, a case-made not served within the statutory 15 days or some legal extension thereof is a nullity and brings nothing to this court for review. Jones v. Blanton, 130 Okla. 200, 266 P. 438.
It appearing, therefore, that the statutory 15 days expired without any notice of appeal having been given and without extending the time in which to make and serve the case-made, the appeal must be dismissed, and it is so ordered.